UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):October 8, 2014 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-134568 20-4711443 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 218 N. Broadway, Suite 204, Tyler, Texas 75702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (903) 595-4139 Copy of correspondence to: Marc J. Ross, Esq. James M. Turner, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel:(212) 930-9700Fax:(212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01Regulation FD Disclosure. Pegasi Energy Resources Corporation (the “Company”) intends to utilize a corporate presentation relating to the re-development of the Rodessa Oil Field of East Texas to conduct meetings with investors, stockholders and analysts at investor conferences, and which the Company intends to place on its website, which may contain non-public information.A copy of the presentation is filed as Exhibit99.01. The information contained in Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.01, is furnished pursuant to, and shall not be deemed to be "filed" for the purposes of, Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.The information contained in Item 7.01 of this Current Report shall not be incorporated by reference into any registration statement or any other document filed pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing.By filing this Current Report on Form 8-K and furnishing the information contained in this Item 7.01, including Exhibit 99.01, the Company makes no admission as to the materiality of any such information that it is furnishing. ITEM 9.01Financial Statements and Exhibits. (d)Exhibits. Corporate Presentation by the Company, dated October 2014. * * Furnished herewith. SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PEGASI ENERGY RESOURCES CORPORATION Date:October 8, 2014 By: /s/ JONATHAN WALDRON Jonathan Waldron Chief Financial Officer
